DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bok et al. (“Bok”) (US 2021/0200366 A1) in view of Han et al. (“Han”) (US 2020/0004381 A1) and further in view of Hsu et al. (CN 111353383), cited by Applicant.
Regarding claim 1, Han discloses a touch display device (a display device 300, fig. 5), comprising:
a plurality of photo sensors (PD, fig. 15, para. 0572 or LE, fig. 22);
a plurality of display pixel units (LEL, fig. 15, para. 0540-0541 or RE, GE and BE, fig. 22); and
a touch sensing layer (SENL, fig. 15, para. 0523) disposed over the plurality of photo sensors (PD) and the display pixel units (LEL), wherein the touch sensing layer comprises a plurality of touch sensors (SE, fig. 15) and a plurality of first collimating openings (LE) positioned between the touch sensors (SE) and corresponding to the plurality of photo sensors (PD) respectively to collimate light from different locations to the plurality of photo sensors (PD) (paras. 0542-0543 and 0572-0573).
Bok does not specifically disclose the first collimating openings with side walls extending through the touch sensing layer.
In a similar field of endeavor of display device with optical image sensor, Han discloses plurality of openings with side walls extending through the touch sensing layer (a plurality of openings HL1 may be defined in the touch electrode portion, para. 0059, fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed limitation to incorporate the openings as taught by Han in the system of Bok in order to obtain light transmissive signals efficiently.
The combination of Bok and Han does not specifically disclose a plurality of pixel openings with side walls extending through the touch sensing layer, wherein the plurality of pixel openings correspond to the plurality of pixel units respectively.
In a similar field of endeavor of display device with optical image sensor, Hsu discloses a plurality of pixel openings with side walls extending through the touch sensing layer, wherein the plurality of pixel openings correspond to the plurality of pixel units respectively (the touch sensor has a plurality of openings 2004. The size of the opening 2004 is larger than at least one pixel electrode 1606, and the opening 2004 overlaps with at least one pixel electrode 1606 in the Z direction, fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed limitation to incorporate the pixel openings as taught by Hsu in the system of Bok and Han in order to improve the brightness and resolution of the display panel.
Regarding claim 2, Bok discloses a cover plate (100, fig. 15) disposed over the touch panel as an interface for being touched by a user (para. 0391).
Regarding claim 3, Bok discloses at least one fingerprint device (PD) coupled with the plurality of photo sensors for controlling sensing operation of the photo sensors to generate fingerprint sensing signals (para, 0572).
Regarding claim 4, Bok discloses the fingerprint devices comprises a plurality of transistors (RT1, RT2 and RT3, para. 0508).
Regarding claim 6, Bok discloses the plurality of photo sensors (PD) and the plurality of pixel units (RE and GE) are in a same layer (EML, fig. 15).
Regarding claim 7, Bok discloses the plurality of photo sensors (PD) are interspersed among the plurality of pixel units (RE and GE, fig. 15) (or fig. 13C, paras. 01612-0615).
Regarding claim 8, Bok discloses one of the plurality of photo sensors (corresponding to LE1 and LE2, fig. 23C) is disposed adjacent to one of the pixel units (RE, GE and BE) along a longitudinal direction perpendicular to a transversal direction along which sub-pixels of the pixel units are extended (fig. 13C, paras. 01612-0615).
Regarding claim 9, Bok discloses one of the plurality of photo sensors is disposed between adjacent two of pixel units along a transversal direction along which sub-pixels of the pixel units are extended (paras. 0622-0631).
Regarding claim 10, Bok discloses the plurality of photo sensors and the plurality of pixel units are in different layers (figs. 121 and 122, the fingerprint sensor electrodes FSE may be disposed on the same layer and made of the same or similar material as the driving electrodes TE and the sensing electrodes RE, para. 1148).
Regarding claim 11, the combination of Bok and Han discloses the plurality of photo sensors are disposed under the plurality of pixel units (the optical image sensor 200 may be modularized separately from the display panel DP to be coupled to the rear surface of the display panel DP, para. 0049 of Han).
Regarding claim 12, the combination of Bok and Han discloses the pixel units are disposed in a patterned metal layer further comprising a plurality of second collimating openings (PH1) positioned between the pixels units and corresponding to the plurality of photo sensors respectively to collimate light from different locations to the plurality of photo sensors (the light which is emitted from the organic light emitting layer EML and then reflected from a fingerprint FR of the user in contact with the cover substrate 300 may be incident on the optical image sensor 200 after sequentially passing through the plurality of openings HL1 and the plurality of pinholes PH1, para. 0086 of Han).
Regarding claim 13, the combination of Bok and Han discloses the display structure further comprises a display substrate (BS, fig. 4 of Han), and the plurality of photo sensors are disposed underneath the display substrate (the optical image sensor 200 may be disposed on a rear surface of the display panel DP, para. 0047 of Han).
Regarding claim 14, Bok discloses the touch sensing layer comprises a single layer of self-capacitance electrodes (para. 1105).
Regarding claim 15, Bok discloses the self-capacitance electrodes are divided into a plurality of touch sensing pads isolated from one another (paras. 1105 and 0309- 1310).
Regarding claim 16, Bok discloses the touch sensing layer comprises dual-layers of self-capacitance electrodes (para. 1105).
Regarding claim 17, Bok discloses a touch trace layer (TL, fig. 117);
an insulating layer (TINS1 and TINS2, fig. 121) disposed between the touch sensing layer (TE) and the touch trace layer (TL); and
a plurality of conductive vias (TCNT1, BE1) connected between the touch sensing layer and the touch trace layer (para. 1119).
Regarding claim 18, Bok discloses the touch sensing layer comprises dual-layers of mutual capacitance electrodes (para. 1105).
Regarding claim 19, Bok discloses the touch sensing layer comprises a first set of touch electrodes configured to operate as drive lines (TE, fig. 117) and a second set of touch electrodes configured to operate as sense lines (RE) (para. 1110).
Regarding claim 20, Bok discloses a bridge layer (BE1, fig. 118) bridging over adjacent two of the first set of touch electrodes from a top view;
an isolation layer (TINS) disposed between the touch sensing layer and the bridge layer; and
a plurality of conductive vias connected between the bridge layer and the adjacent two of the first set of touch electrodes (paras. 1110-1112).
Regarding claim 21, Bok discloses the touch display panel is a touch organic light emitting diode (OLED) display panel (para. 0494).
Regarding claim 22, Bok discloses a cathode layer disposed over the plurality of pixel units (para. 0494).
Response to Arguments
6.	Applicant's arguments with respect to claims 1-4 and 6-22 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693